*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 18, 2021 has been entered.
Priority
This application is a 371 of PCT/EP2018/079164 filed on 10/24/2018, claiming foreign priority in EP 17199284.5 filed on 10/30/2017. 
Claim Status
Claims 1-20 are pending and examined. Claims 1 and 9 were amended. 
Withdrawn Claim Rejections - 35 USC § 103


was narrowed to require the concentration of non-linear organosiloxane and hydrocarbon oil to range from 0.05 to 3.5 % by weight, the fatty compound concentration to range from 0.01 to 10% by weight, and the weight ratio of the cationic surfactant to the fatty compound to range from 1:1 to 1:10. Cauvin teaches the presence of the combination of non-linear organosiloxane and hydrocarbon oil, and teaches further combining the two with 0.1-10% by weight of water to make an emulsion which is subsequently diluted with more water to achieve the desirable active content (paragraph 0080). Cauvin does not teach suitable concentrations of the combination of the two components after further dilution. It would not have been obvious to the skilled artisan to use the combination of the non-linear organosiloxane and hydrocarbon oil in a concentration range from 0.05 to 3.5 wt. % in a shampoo composition based on the teachings of Cauvin and Wells. The claimed range is narrow compared to all the possible concentration ranges that the skilled artisan could have selected. Since the prior art does not provide any guidance on selecting any specific amount of the two components in an end-use product such a shampoo, one of skill in the art would not have been motivated to select the narrow claimed range of concentrations of the combination of the two components.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Edward Squillante Jr. on November 3, 2021.
The application has been amended as follows:
In claim 11 line 1, replace “claim,” with --claim 9,--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Cauvin and Wells. The claims are not obvious over these references for reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gOY. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/
Primary Examiner, Art Unit 1617